                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     ERIC J. LIVELY,                                       Case No. 21-cv-02743-JD
                                                         Plaintiff,
                                   9
                                                                                               ORDER OF DISMISSAL
                                                  v.
                                  10

                                  11     RUSSELL J. CLANTON, et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. § 1983.

                                  15   He has been granted leave to proceed in forma pauperis.

                                  16                                                DISCUSSION

                                  17           STANDARD OF REVIEW

                                  18           Federal courts must engage in a preliminary screening of cases in which prisoners seek

                                  19   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

                                  20   § 1915A(a). In its review, the Court must identify any cognizable claims, and dismiss any claims

                                  21   which are frivolous, malicious, fail to state a claim upon which relief may be granted, or seek

                                  22   monetary relief from a defendant who is immune from such relief. Id. at 1915A(b)(1),(2). Pro se

                                  23   pleadings must be liberally construed. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

                                  24   Cir. 1990).

                                  25           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  26   claim showing that the pleader is entitled to relief.” Although a complaint “does not need detailed

                                  27   factual allegations, . . . a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to

                                  28   relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a
                                   1   cause of action will not do. . . . Factual allegations must be enough to raise a right to relief above

                                   2   the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations

                                   3   omitted). A complaint must proffer “enough facts to state a claim to relief that is plausible on its

                                   4   face.” Id. at 570. The United States Supreme Court has explained the “plausible on its face”

                                   5   standard of Twombly: “While legal conclusions can provide the framework of a complaint, they

                                   6   must be supported by factual allegations. When there are well-pleaded factual allegations, a court

                                   7   should assume their veracity and then determine whether they plausibly give rise to an entitlement

                                   8   to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                   9          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege that: (1) a right secured by

                                  10   the Constitution or laws of the United States was violated, and (2) the alleged deprivation was

                                  11   committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  12          LEGAL CLAIMS
Northern District of California
 United States District Court




                                  13          Plaintiff seeks money damages from the attorneys who represented him at the criminal

                                  14   trial. Attorneys in private practice are not state actors. See Simmons v. Sacramento County

                                  15   Superior Court, 318 F.3d 1156, 1161 (9th Cir. 2003); see also Kimes v. Stone, 84 F.3d 1121, 1126

                                  16   (9th Cir. 1996) (attorneys are private actors). Services performed by a private attorney in

                                  17   connection with a lawsuit do not constitute action under color of state law. See Franklin v.

                                  18   Oregon, 662 F.2d 1337, 1345 (9th Cir. 1981); Briley v. California, 564 F.2d 849, 855-56 (9th Cir.

                                  19   1977). And claims for legal malpractice do not come within the jurisdiction of the federal courts.

                                  20   See Franklin, 662 F.2d at 1344.

                                  21          Plaintiff alleges that his retained attorneys violated the terms of their contract by failing to

                                  22   adequately provide legal services for his criminal trial. Plaintiff fails to state a claim pursuant to

                                  23   42 U.S.C. § 1983 because defendants were not state actors pursuant to the legal standards above.

                                  24   Nor has plaintiff presented any other facts that would provide this Court with jurisdiction as all

                                  25   parties resided in California and the trial occurred in California. Plaintiff may seek relief in state

                                  26   court. Because no amount of amendment would cure the deficiencies in this complaint, this action

                                  27   is DISMISSED with prejudice for failure to state a claim.

                                  28
                                                                                          2
                                   1   The Clerk is requested to close this case.

                                   2          IT IS SO ORDERED.

                                   3   Dated: April 30, 2021

                                   4

                                   5
                                                                                        JAMES DONATO
                                   6                                                    United States District Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    3
